Citation Nr: 9912262	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  97-33 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a left knee injury with chronic Grade 
II sprain of the lateral collateral ligament, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease (DJD) of the left knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to March 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for an 
increased evaluation in excess of 10 percent for residuals of 
a left knee injury with patella dislocation.  In the course 
of the appeal, in a rating decision dated in May 1998, the RO 
changed the veteran's service-connected left knee into two 
separately rated disabilities: residuals of left knee injury 
with chronic grade II sprain, lateral collateral ligament, 
rated as 20 percent disabling, and DJD of the left knee, 
rated as 10 percent disabling, for a combined evaluation of 
30 percent, with the rating award made effective from the 
date of receipt of the veteran's claim in April 1997.  The 
veteran now continues his appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left knee 
injury with chronic Grade II sprain, lateral collateral 
ligament, is manifest by recurrent lateral instability and 
functional impairment (including swelling, pain on weight-
bearing, fatigue, and loss of endurance) due to muscular 
atrophy, all of which is productive of severe impairment.

2.  The veteran's service-connected degenerative joint 
disease of his left knee is manifest by pain on motion and 
radiographic evidence of indicating chondromalacia of all 
compartments of his knee, with early spur formation of the 
patellofemoral compartment and a degenerative tear of the 
posterior horn of the lateral meniscus, with range of motion 
of the left knee to 110 degrees on flexion and 5 degrees on 
extension under normal conditions, and 55 degrees on flexion 
and 10 degrees on extension during symptomatic flare-up.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, from 20 percent 
to 30 percent, for service-connected residuals of a left knee 
injury with chronic Grade II sprain, lateral collateral 
ligament, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(1998).

2.  The criteria for an increased evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he sustained 
an injury to his left knee during active duty, for which he 
received orthoscopic surgery to repair his knee joint.  
Following his separation from service, he filed a claim for 
compensation for his left knee.  In a June 1989 RO decision, 
he was granted service connection and a 10 percent evaluation 
for residuals of left knee injury with patella dislocation.

In April 1997, the veteran reopened his claim, seeking 
entitlement to an increased evaluation in excess of 10 
percent for his service-connected left knee disability.  The 
RO scheduled him for a VA compensation examination in May 
1997.  The report of this examination shows that the veteran 
had been employed in a sales position until November 1996, at 
which time he quit his job in search of a better position.  
At the time of the May 1997 examination, he reported that he 
was still without a job.  He complained at the examination 
that his left knee disability caused him pain, and that the 
pain prevented him from being able to run or participate in 
any recreational athletic activities.  He reported having 
pain when bearing weight on his left knee, when changing knee 
positions, when negotiating steps (during which times he 
would occasionally fall), and when weather conditions 
changed.  He also reported having intermittent swelling of 
his left knee, occasional episodes of knee locking, and 
episodes of instability manifest by knee buckling.  He denied 
taking any medication to treat his symptoms.  

On physical evaluation, the physician noted that the veteran 
did not limp prior to or after the examination.  All 
movements of his left knee were performed quickly and without 
hesitation or guarding.  An increase in his symptoms was 
noted on toe walking and running in place, though not on heel 
walking or jogging in place.   On objective evaluation, there 
was no swelling, erythema, or effusion noted.  Range of 
motion of his left knee was equal to the symptomatic right 
knee, with extension to zero degrees and flexion to 150 
degrees.  No clicking was noted over the joint fissures of 
the left knee.  Compression of the left knee compartment 
caused discomfort.  There was tenderness present over the 
lateral aspect of the joint fissures, collateral ligaments, 
fibular head, and infrapatellar tendon.  No medial tenderness 
was observed.  Mild genu varum at 7 degrees was noted, 
bilaterally, and there was lateral instability +1 with 3 
degrees of varus increased, with stressing, in the service-
connected left knee as compared with the non-service-
connected right knee.  The girth of the vastus medialis 
muscle of the left thigh was 1/2 an inch less when compared 
with the right.  The arthroscopic portals of the left knee 
were well-healed.  The diagnoses was status post arthroscopy, 
left knee, with post-traumatic DJD; chronic Grade II sprain 
involving the lateral collateral ligaments, left knee, with 
infrapatellar tendinitis, left knee, and atrophy, left thigh, 
secondary to left knee symptoms.  In his commentary, the 
physician stated that the veteran had loss of function of his 
left knee due to severe muscle atrophy of the left thigh and 
lateral instability of the left knee.  The physician opined 
that these abnormalities would result in symptomatic flare-up 
which could cause swelling and decreased range of motion with 
decreased endurance and capability in the left knee, which 
would certainly present an adverse affect with regard to his 
ability to participate in sports activities.  An MRI of his 
left knee was ordered.

The report of a private MRI study of the veteran's left knee, 
conducted in May 1997, shows that he had moderate to severe 
chondromalacia of all compartments of his knee, with 
particular involvement of the lateral compartment, 
posteriorly, and of the patellofemoral compartment with early 
spur formation.  There was a degenerative tear of the 
posterior horn of the lateral meniscus.

The transcript of a March 1998 RO hearing shows that the 
veteran testified that his left knee symptoms had become 
progressively worse in the past 4 years, with morning 
stiffness, pain on use (especially with weight-bearing on his 
left knee), instability, increased pain during inclement 
weather, decreased endurance, decreased muscle tone, and 
decreased ability to perform physical activity.  He reported 
that he walked with a flat-footed limp that favored his left 
knee.

At an April 1998 VA compensation examination, the veteran 
denied having any recent acute injuries to his left knee, and 
reported that he had not recently received emergency or 
surgical treatment for his left knee.  He reported at the 
examination that the last time he fell due to his knee 
buckling was once in the previous month.  In the examination 
report, the reviewing physician took note of the findings of 
the May 1997 MRI study.  The veteran reported that his left 
knee symptoms had become more constant and were subject to 
more frequent episodes of flare-ups, occurring 4 - 5 times 
per week and with the symptoms lasting for the entire day.  
The symptoms were reported to be exacerbated by weather 
conditions and when he tried to use stairs.  Increased knee 
joint instability and swelling was reported, though he denied 
having knee locking.  He stated that he applied liniment on 
his left knee nightly, and that he used six Motrin tablets 
every other day to relieve his symptoms.  He reported that he 
was employed as an automobile salesperson.  

On objective examination of the left knee, the veteran walked 
with a mild left limp.  There was a visually noticeable 
decrease in girth of his left thigh as compared with his 
right due to muscular atrophy, which was 1/2 inch narrower on 
the left.  Range of motion of the left knee had decreased as 
compared to the May 1997 VA examination of approximately one 
year earlier, with 5 degrees on extension and 110 degrees on 
flexion, with left knee motion performed very guardedly.  
There was continued lateral laxity.  There was tenderness 
localized over the lateral joint fissure, lateral collateral 
ligaments, and lateral patella.  No joint effusion was 
observed.  The diagnoses were status post arthroscopic 
surgery of the left knee with chronic Grade II sprain lateral 
collateral ligaments of the left knee; post-traumatic DJD to 
a significant degree; degenerative tear of the lateral 
meniscus of his left knee; and atrophy of the left thigh with 
contracture as described as far as decreased range of motion.  

In his commentary, the examining physician stated that the 
veteran did have a functional problem affecting his left knee 
to a significant degree, and that this was supported by 
objective diagnostic testing under clinical conditions.  The 
functional problems experienced by the veteran resulted in 
significant fatigability, lack of endurance, weakness, and 
uncoordinated motion.  With regard to loss of motion and 
incoordination due to weakness and fatigability during 
symptomatic flare-ups, the examiner was of the opinion that 
the veteran could lose another 50 percent of the range of 
motion observed at the time of the examination during flare-
ups.  The examiner further remarked that the veteran's 
prognosis was not good in light of his young age (33 years 
old at the time of the examination).

II.  Analyses

To the extent that the veteran contends that his service-
connected left knee disability is productive of a greater 
level of impairment than that which is contemplated by the 
respective 20 percent and 10 percent evaluations currently 
assigned for residuals of left knee injury with Grade II 
sprain, lateral collateral ligament, and DJD of the left 
knee, his claim for an increased rating is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in 
that it is not inherently implausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional loss 
due to pain is to be rated at the same level as the functional 
loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that, since 
Diagnostic Code 5257 (impairment of the knee due to 
subluxation or instability) was not predicated on loss of 
range of motion, 38 C.F.R. §§  4.40 and 4.45 do not apply.  

Based on these decisions, in a July 1997 opinion, the General 
Counsel concluded that a claimant who had arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (1998).  However, it was 
noted that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  

(a.)  Entitlement to an increased evaluation for 
service-connected residuals of a left knee injury 
with chronic Grade II sprain of the lateral 
collateral ligament, currently rated as 20 percent 
disabling.

The veteran is service-connected for residuals of a left knee 
injury with chronic Grade II sprain, lateral collateral 
ligament.  He is currently rated as 20 percent disabled under 
the criteria contained in 38 C.F.R. § 4.71a, Diagnostic Code 
5257, which provides that impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 20 percent evaluation if it is moderate, and a 30 
percent evaluation if it is severe.  A 30 percent evaluation 
is the maximum rating allowable under this Diagnostic Code.  
His oral testimony, as presented in a March 1998 RO hearing, 
shows that he reported having left knee joint instability, 
and that he experienced difficulty using stairs.  His 
personal testimony is corroborated by the VA medical records 
associated with the claim, which show that during VA 
examination in May 1997, he reported that he would 
occasionally fall when negotiating steps, and that he had 
intermittent swelling of his left knee, occasional episodes 
of knee locking, and episodes of instability manifest by knee 
buckling. On examination, his left knee displayed lateral 
instability +1 with 3 degrees of varus increased, with 
stressing, as compared with the non-service-connected right 
knee.  At the April 1998 VA compensation examination, he 
reported that the last time he fell due to his knee buckling 
was once in the previous month.  The commentary of the 
physician who conducted the May 1997 evaluation shows that 
the veteran's loss of function of his left knee, due to 
muscle atrophy of the left thigh and lateral instability of 
the left knee, would result in decreased endurance and 
capability in the left knee.  Further, the physician who 
evaluated the veteran in April 1998 had remarked that he had 
significant functional problems affecting his left knee which 
resulted in significant fatigability, lack of endurance, 
weakness, and uncoordinated motion, and that his prognosis 
was not good in light of his young age.  Considering only 
impairment of the left knee due to symptoms other than 
limitation of motion, the constellation of symptomatology 
presented by the objective medical records more closely 
approximates a disability picture indicating severe 
impairment of the left knee.  38 C.F.R. § 4.7.  Resolving all 
doubt in the veteran's favor, an award of an increased 
rating, to 30 percent, is granted.  This allowance is 
warranted by the facts of this case, as the current evidence 
demonstrates that he has severe impairment of the left knee 
due to instability and muscular atrophy.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(1998) are not for application to the facts of the present 
case because they contemplate specific disabling medical 
conditions which the veteran is not currently demonstrated to 
have.  Specifically, Diagnostic Code 5262 permits assignment 
of a 40 percent evaluation for nonunion of the tibia and 
fibula, with loose motion, requiring a supportive brace.  As 
these conditions are not presently shown, Diagnostic Code 
5262 may not be considered for purposes of rating the 
veteran.  Thus, an increased evaluation in excess of 30 
percent for impairment of the left knee based on criteria 
other than limitation of motion is not warranted.

(b.)  Entitlement to an increased evaluation for 
service-connected degenerative joint disease of 
the left knee, currently rated as 10 percent 
disabling.

With regard to rating the veteran's service-connected DJD of 
the left knee, the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1998) provides for evaluations of up to 
60 percent for ankylosis of the knee.  However, application 
of this schedule to the veteran's service-connected left knee 
would be inappropriate as the objective medical evidence does 
not show that he currently has ankylosis. 

Contemplation must be made of the provisions of the rating 
schedule for evaluating the veteran's left knee based on 
objective findings of traumatic arthritis or degenerative 
changes based on X-ray evidence, in accordance with 
38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (1998).  These Codes 
provide that degenerative arthritis established by 
radiographic findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  However, 
the 10 percent rating based on X-ray findings will not be 
combined with ratings based on limitation of motion. 

For the veteran to receive a noncompensable evaluation for 
limitation of flexion of his service-connected left knee, the 
objective medical evidence must show flexion limited to 60 
degrees.  For a 10 percent evaluation the evidence must show 
flexion limited to 45 degrees.  For a 20 percent evaluation 
the evidence must show flexion limited to 30 degrees.  For a 
30 percent evaluation the evidence must show flexion limited 
to 15 degrees.  The schedule does not provide for a rating 
higher than 30 percent for limitation of motion on flexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  

For the veteran to receive a noncompensable evaluation for 
limitation of extension of his service-connected left knee, 
the objective medical evidence must show extension limited to 
5 degrees.  For a 10 percent evaluation the evidence must 
show extension limited to 10 degrees.  For a 20 percent 
evaluation the evidence must show extension limited to 15 
degrees.  For a 30 percent evaluation the evidence must show 
extension limited to 20 degrees.  For a 40 percent evaluation 
the evidence must show extension limited to 30 degrees.  For 
a 50 percent evaluation the evidence must show extension 
limited to 45 degrees.  The schedule does not provide for a 
rating higher than 50 percent for limitation of motion on 
extension.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).

The report of a May 1997 MRI study, and the diagnoses of the 
VA examinations of May 1997 and April 1998, clearly establish 
the presence of degenerative joint disease of the left knee, 
with moderate to severe chondromalacia of all compartments of 
his knee and a degenerative tear of the posterior horn of the 
lateral meniscus.  The most recent objective test of record 
regarding the range of motion of his left knee is presented 
in the report of a VA compensation examination dated in April 
1998.  Here, the veteran demonstrated that his left knee had 
110 degrees of flexion and 5 degrees of extension.  
Application of this data against the appropriate rating 
schedules would entitle the veteran to a noncompensable 
evaluation for either limitation of motion on flexion, or 
limitation of motion on extension.  However, pursuant to 
38 C.F.R. §§ 4.40, 4.45, and the DeLuca decision, 
contemplation must be made of functional loss and limitation 
of motion due to symptomatic flare-up.  In this regard, the 
physicians who conducted the VA examinations in May 1997 and 
April 1998 both commented that the veteran had a degree of 
functional loss of his left knee due to his service-connected 
disabilities.  Specifically, the physician who conducted the 
May 1997 evaluation commented that symptomatic flare-ups 
could cause decreased range of motion in the left knee.  The 
physician who evaluated the veteran in April 1998 had more to 
add, stating that he was of the opinion that the veteran 
could lose another 50 percent of his observable range of 
motion during flare-ups.  Calculating that the flare-ups 
would limit the veteran's range of motion of his left knee by 
half (or 50 percent) of that which was observed in April 
1998, this equates to approximately 55 degrees of flexion 
(half of 110 degrees equals 55 degrees), and 10 degrees of 
extension (half of 5 degrees of extension equals 2.5 degrees; 
2.5 degrees added to 5 degrees equals 7.5 degrees, which more 
closely approximates 10 degrees).  The schedules allow for 
assignment of a 10 percent evaluation for extension limited 
to 10 degrees, and a noncompensable evaluation for flexion 
limited to 60 degrees (the 55 degrees of flexion more closely 
approximates 60 degrees than 45 degrees).  See Diagnostic 
Codes 5260, 5261.  The veteran is current rated as 10 percent 
disabled for service-connected DJD of the left knee.  Whether 
his disability is rated based on limitation of extension 
during symptomatic flare-ups, or based on noncompensable 
limitation of motion with X-ray findings confirming the 
presence of arthritis, he will still receive no more than 10 
percent evaluation.  Therefore, as the preponderance of the 
evidence is against his claim for a rating higher than 10 
percent for DJD of his left knee, his appeal must be denied 
with regard to this issue.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.3 (1998); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

An increased evaluation, to 30 percent, for service-connected 
residuals of a left knee injury with chronic Grade II sprain, 
lateral collateral ligament, is granted.

An increased evaluation in excess of 10 percent for service-
connected DJD of the left knee is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

